       Case 3:21-cv-00827-LC-EMT Document 5 Filed 07/24/21 Page 1 of 2



                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORID
                         PENSACOLA DIVISION

GERNARD DENEZ CHESTNUT,
FDOC Inmate No. 130146,
    Plaintiff,

vs.                                              Case No.: 3:21cv827/LAC/EMT

WARDEN DONALD LEAVINS, et al.,
   Defendants.
                                         /

                                         ORDER

      The chief magistrate judge issued a Report and Recommendation on July 2,

2021 (ECF No. 3).          Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 3)

is adopted and incorporated by reference in this order.
          Case 3:21-cv-00827-LC-EMT Document 5 Filed 07/24/21 Page 2 of 2



                                                                                 Page 2 of 2

       2.      This action is DISMISSED without prejudice, pursuant to 28 U.S.C.

§ 1915(g), based on Plaintiff’s failure to pay the filing fee at the time he initiated this

action.

       3.      All pending motions are DENIED as moot.

       4.      The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 24th day of July, 2021.



                                  s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv827/LAC/EMT
